Citation Nr: 0017813	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  99-01 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970.  

This matter arises from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied reopening of a prior July 
1996 rating decision denial of service connection for PTSD.  
The veteran filed a timely appeal, and the case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.  

Initially, the Board observes that through his wife, the 
veteran has submitted a letter dated in April 2000 in which 
he appears to contend that he has developed hepatitis due to 
VA prescribed medication.  It is unclear whether the April 
2000 letter is intended to constitute a claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
1991), or if it is intended to constitute additional evidence 
with respect to the veteran's claim for service connection 
for PTSD.  In any event, while the statements contained in 
the April 2000 letter are not relevant to the veteran's claim 
for service connection for PTSD, to the extent that such may 
be construed as a claim for compensation under the provisions 
of 38 U.S.C.A. § 1151, that issue is referred back to the RO 
for appropriate action as it is not before the Board at this 
time.  


FINDINGS OF FACT

1.  A July 1996 RO rating decision denied the veteran's claim 
for service connection for PTSD; in July 1996, the veteran 
was notified of that decision and his appellate rights, but 
did not enter notice of disagreement within one year of such 
notification of that decision.  

2.  Additional evidence submitted since the RO's July 1996 
rating decision bears directly and substantially on the issue 
under consideration, and is by itself, or in conjunction with 
evidence previously submitted, so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim for service connection for PTSD.  

3.  The veteran has submitted medical evidence that he has 
PTSD, and has submitted medical evidence constituting a nexus 
between PTSD and his alleged in-service stressors.  


CONCLUSIONS OF LAW

1.  The July 1996 rating decision by the RO, which denied the 
veteran's claim for service connection for PTSD, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.160(d), 
20.302, 20.1103 (1999).  

2.  The evidence received since the RO's July 1996 rating 
decision is new and material, and the veteran's claim for 
service connection for PTSD has been reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).  

3.  The veteran's claim for service connection for PTSD is 
well grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that a July 1996 
rating decision by the RO denied the veteran's claim for 
service connection for PTSD.  In July 1996, the veteran was 
informed of his appellate rights, and did not submit any 
notice of disagreement.  In January 1997, the veteran's wife 
forwarded a letter via electronic mail (e-mail) to the White 
House, addressed to President Clinton, expressing her belief 
that the veteran's numerous physical and psychiatric 
disorders were incurred as a result of his active service.  
However, there has been no indication that the veteran's wife 
was properly acting on his behalf or was otherwise acting as 
his representative in that matter.  

In any event, the veteran's wife's e-mail was referred by the 
White House to the RO for consideration.  By a letter of 
March 1997, the RO informed the veteran of his wife's 
actions, and further advised him of his right to appeal the 
July 1996 rating decision.  The veteran did not respond to 
the RO's letter.  As a proper notice of disagreement was not 
received from the veteran in a timely manner, with respect to 
the July 1996 rating decision denying service connection for 
PTSD, that decision became final, as outlined in 38 U.S.C.A. 
§ 7105, when the veteran failed to appeal that decision 
within the statutory time limit.  

Because the July 1996 rating decision became final, the 
veteran's claim for service connection for PTSD may only be 
reopened if new and material evidence is submitted.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In this regard, 
the Board observes that it must first determine whether new 
and material evidence has been submitted before deciding the 
issue of service connection for PTSD on a substantive basis.  
See Barnett v. Brown, 83 F.3d 1380, 1384 (1996).  

In February 1998, a statement and a new claim for service 
connection for PTSD was received from the veteran.  That 
claim was denied by a July 1998 rating decision.  The RO 
initially decided and denied the veteran's claim on the 
merits, and later on the basis that it was not well grounded, 
but failed to consider the veteran's claim on the basis of 
whether new and material evidence had been submitted.  This 
appeal followed.  

The United States Court of Appeals for Veterans Claims 
(Court) has set forth a three-part analysis to be applied 
when a claim to reopen has been presented.  See Elkins v. 
West, 12 Vet. App. 209 (1999), and Winters v. West, 12 Vet. 
App. 203 (1999).  The first step is to determine whether the 
claimant has presented new and material evidence under 
38 C.F.R. § 3.156(a) to reopen the prior claim.  If so, the 
second step requires a determination of whether the claim is 
well grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  
If the claim is not well grounded, the adjudication process 
must halt, despite reopening, because a claim that is not 
well grounded cannot be allowed.  See Winters, supra.  If the 
claim is well grounded, then VA must ensure that the duty to 
assist has been fulfilled before proceeding to the third 
step, an adjudication on the merits of the claim.  Id.  

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not been 
previously submitted to agency decision-makers, and is 
neither cumulative nor redundant.  See 38 C.F.R. § 3.156(a); 
see generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
"Material" evidence is that which bears directly or 
substantially on the specific matter under consideration, and 
which by itself, or in conjunction with evidence previously 
submitted, is so significant that it must be considered in 
order to fairly decide the merits of that claim.  Id.  

The evidence considered by the RO in reaching its July 1996 
rating decision, in which it was determined that the veteran 
did not have PTSD which was incurred in service, consisted of 
the veteran's service medical records, clinical treatment 
records dating from February 1978 through November 1984, and 
personal statements made by the veteran in support of his 
claim.  The veteran's service medical records are completely 
negative for any indication of treatment for any psychiatric 
disorder.  However, the report of a pre-induction physical 
examination contains the veteran's self-reported history of 
experiencing "frequent or terrifying nightmares," 
"depression or excessive worry," "trouble sleeping," and 
"dizziness or fainting spells."  No psychiatric findings 
were indicated on examination, and the report of the 
veteran's service separation examination is negative for any 
indication of a psychiatric disorder, to include PTSD.  

Private clinical treatment records dating from February 1978 
through November 1981 are negative for any treatment for 
psychiatric disorders, although the veteran was noted to have 
a history of substance abuse and heavy alcohol use.  In 
addition, he was noted to have a psychiatric history, but no 
elaboration was provided.  A letter received from the Palo 
Alto, California, VA Medical Center (VAMC), dated in November 
1994, stated that the veteran's first VA psychiatric 
hospitalization occurred in January 1991.  At that time, the 
veteran had been diagnosed with a bipolar disorder, and had 
been hospitalized on two additional occasions since that 
time, in July 1983 and in September 1985.  In addition, an 
undated letter submitted by the VAMC in support of a petition 
for conservatorship of the veteran in October 1985, indicated 
that the veteran was diagnosed with Axis I bipolar disorder, 
histories of alcohol and substance abuse, and mild dementia 
of an unknown etiology, but possibly due to continuous 
alcohol abuse.  No mention of PTSD was included in the 
treatment records.  

Evidence submitted in support of the veteran's attempt to 
reopen his previously denied claim for service connection for 
PTSD consists of clinical treatment records dating from 
October 1994 through February 1999, the report of a VA rating 
examination dated in September 1998, an affidavit by the 
veteran's wife dated in March 1998, and numerous other 
statements by the veteran and his wife restating his 
contentions.  The clinical treatment records show that the 
veteran had an extensive psychiatric history, and that his 
diagnoses included bipolar disorder, cognitive disorder, 
depression, schizoaffective disorder, and organic brain 
syndrome.  In addition, the veteran was seen on an outpatient 
basis at the VAMC clinic for treatment for his claimed PTSD 
symptoms.  

In November 1997, the veteran was psychiatrically evaluated, 
and was noted by a clinical social worker to have symptoms 
consistent with PTSD.  The veteran reported experiencing 
intrusive thoughts, flashbacks, nightmares, exaggerated 
startle response, and withdrawal from others, and indicated 
that he had served in Vietnam as a helicopter door gunner.  A 
psychological evaluation conducted in December 1997 shows 
that the veteran's self-reported symptoms were consistent 
with a diagnosis of PTSD.  The examiner observed that the 
veteran's psychological testing scores reflected a moderate 
to heavy amount of "combat" exposure.  However, given the 
severity of other symptoms associated with his many other 
psychiatric disorders, it was felt that he would not benefit 
from any PTSD treatment at that time.  A treatment note dated 
in February 1998 shows that the veteran continued to report 
symptoms consistent with PTSD.  Of some interest is a 
psychiatric treatment note signed by a medical doctor stating 
that the veteran's wife sought results of psychological 
testing in order to pursue a claim for service connection for 
PTSD.  However, rather than being diagnosed with PTSD at that 
time, the veteran was diagnosed with impending psychotic 
depression and organic brain syndrome, probably secondary to 
long-term alcohol abuse.  

The affidavit of March 1998 received from the veteran's wife 
indicates that the veteran had been positively determined 
(per the report of the December 1997 VA psychological test) 
to have PTSD, and that he had unable to work for the past 20 
years.  She stated that the veteran did not like to discuss 
his Vietnam experiences, and that his personality had changed 
significantly since his return home from Vietnam.  

A lengthy neuropsychological assessment report dated in June 
1998 shows that the veteran continued to complain of 
experiencing symptoms involving PTSD.  The examiner concluded 
with diagnoses of Axis I alcohol-induced persisting dementia, 
alcohol dependence, bipolar I disorder, most recent episode 
manic with mood incongruent psychotic features, and PTSD by 
history.  The examiner did not indicate any findings specific 
to PTSD, however.  A treatment note dated in December 1998 
indicates that, although the veteran's other diagnosed 
psychiatric disorders may blur any presentation of PTSD, he 
was not involved in combat, and did not demonstrate classic 
symptoms.  The veteran's relevant diagnosis included bipolar 
disorder, euthymic.  A January 1999 treatment note included a 
report of a past medical history of depression and PTSD, but 
did not contain any relevant diagnoses.    

The veteran underwent a VA rating examination in September 
1998.  The report of that examination shows that the 
veteran's primary treating psychiatrist did not mention the 
diagnosis of PTSD anywhere in his notes, but that he did 
diagnose schizophrenia.  The term bipolar illness was also 
used.  In addition, the examiner acknowledged the 
psychological evaluation of December 1997, in which the 
veteran was noted to have test results consistent with a PTSD 
diagnosis and with exposure to moderate to heavy combat.  The 
veteran reported that he worked as a supply clerk at Cam Ranh 
Bay, and that he had served as a door gunner for two months.  
The veteran recounted his story of his friend who was 
allegedly killed by incoming rounds after the veteran had 
gone to lunch one afternoon.  Further, he claimed to have 
been startled by a Vietnamese girl who had appeared before 
him, and that he did not know if he killed her or not.  He 
also reported that he "wondered how many people he killed 
while he was a helicopter door gunner for two months."  The 
examiner offered diagnoses of Axis I functional psychosis, 
most likely bipolar affective disorder, and chronic 
alcoholism in remission.  The examiner concluded by stating 
that the veteran "fought in Vietnam" but appeared to have 
had relatively moderate exposure to catastrophic events.  
Further, he stated that the veteran "did experience the loss 
of a friend, and he did function as a door gunner, which may 
have been traumatic to a certain extent."  The examiner went 
on to offer his opinion that the veteran's psychological 
assessment would generally be compatible with PTSD, although 
with his frequent psychotic episodes, he overreacted or over-
reported negative emotions on psychological testing. 

Without addressing the additional evidence submitted by the 
veteran which has little bearing on the outcome of this case, 
the Board finds that the December 1997 report of 
psychological testing and other treatment records as noted 
above indicating a history of PTSD are new, as they were not 
part of the record at the time of the July 1996 rating 
decision.  Moreover, as this medical evidence contains 
statements to the effect that the veteran has PTSD related to 
his active service, without regard to the validity or 
credibility of the bases for such statements or the actual 
merit of that evidence, the Board finds that it is clearly 
probative of the central issue in this case.  

Accordingly, the Board finds that the additional evidence 
submitted subsequent to the RO's July 1996 rating decision, 
when considered alone or in conjunction with all the evidence 
of record, is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim for 
service connection for PTSD.  As such, this evidence is "new 
and material" as contemplated by law, and thus, provides a 
basis upon which to reopen the veteran's claim for service 
connection for PTSD.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  In addition, the Board finds that the veteran's 
claim for service connection is well grounded.  See 
38 U.S.C.A. § 1110, 5107(a); 38 C.F.R. § 3.303.  

Of greatest significance, the December 1997 VA psychological 
testing report indicates that the veteran's test results were 
consistent with a diagnosis of PTSD, and that he had exposure 
to moderate to heavy combat.  As noted, without regard to the 
merit of such conclusion, particularly in view of the 
complete lack of any indication of combat exposure in the 
service medical and service personnel records, and the VA 
rating examiner's summary opinion that the veteran "fought 
in Vietnam" and experienced possibly traumatic events such 
as the alleged death of a friend and duties (unverified) as a 
helicopter door gunner, the veteran has presented sufficient 
evidence which could be construed as a diagnosis of PTSD 
related to service.  The Board acknowledges that it is 
unclear whether such statements with respect to PTSD actually 
constitute a diagnosis of that disorder.  However, in 
determining whether the veteran's claim is "plausible," the 
Board finds that such is sufficient to constitute at least 
some evidence of a diagnosis of PTSD and some evidence of a 
nexus between the diagnosed PTSD and the veteran's active 
service.  

The Board further emphasizes that the evidence of record 
tends to contraindicate the veteran's assertions that he was 
exposed to traumatic events or that he was involved in combat 
of any sort.  His service personnel records show that he 
served as a supply clerk in a large naval facility at Cam 
Ranh Bay, and do not contain any suggestion that he ever 
served as a helicopter door gunner.  Further, his alleged 
stressors of having possibly killed a Vietnamese girl and of 
the loss of a friend due to incoming rounds have not been 
verified.  Accordingly, even though the Board finds the 
veteran's claim to be well grounded, further evidentiary 
development is required before a final disposition of this 
issue.  The additional development will be addressed in the 
REMAND portion of this decision.  


ORDER

New and material evidence having been presented, the 
veteran's claim for service connection for PTSD is reopened.  

The veteran's claim for service connection for PTSD is well 
grounded; to this extent, the appeal is granted.  



REMAND

Given that the veteran has presented a well-grounded claim 
for service connection for PTSD, the Board observes that the 
VA has a further obligation to assist him in the development 
of evidence to support his claim.  See 38 U.S.C.A. § 5103 
(West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (1997).  The veteran has 
presented evidence of a diagnosis of PTSD, and an opinion 
which appears to establish a nexus or link between the PTSD 
and his active service.  While there may be some issue as to 
the validity of such diagnosis or the premises upon which 
such is based, for well-groundedness purposes, the nexus 
requirement has effectively been fulfilled.  See Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

The record shows that the veteran served as an equipment 
store specialist with "C" Company, USAD-CRB, from 
approximately August 1969 to January 1970.  As noted, the 
veteran has stated that he primarily served at Cam Ranh Bay 
in the Republic of Vietnam as a clerk-typist, and that he 
also served for a period of two months as a helicopter door 
gunner.  While his alleged "door gunner" duties have not 
been corroborated by any evidence, the veteran has claimed 
that he did not know how many people he killed while serving 
in that capacity.  In addition, he appears to have claimed 
that he had a surprise encounter of some sort with a 
Vietnamese female, whom he may or may not have killed.  
Further, he has claimed that while serving at Cam Ranh Bay, 
he went on a lunch break in place of a friend who was 
subsequently killed secondary to incoming enemy shells, 
rockets, or mortar rounds.  

As the veteran has what can be characterized as a diagnosis 
of PTSD which is related to his period of active service, 
verification of the occurrence of the claimed stressors from 
the United States Armed Services Center for Research of Unit 
Records (USASCRUR) is required.  See 38 C.F.R. § 3.304(f) 
(1999); Zarycki v. Brown, 6 Vet. App. 91, 93 (1993).  In the 
event that the veteran's alleged stressors can be verified, 
competent medical evidence is required to link any current 
diagnosis of PTSD, or PTSD symptomatology, to the verified 
in-service stressors.  In addition, the evidence must be able 
to distinguish the degree to which the veteran's psychiatric 
symptomatology was caused by in-service stressors (verified), 
and the extent to which the veteran's psychiatric 
symptomatology was caused by other factors, such as his 
reported polysubstance abuse.  It is, therefore, the opinion 
of the Board that, in the event that the veteran's stressors 
can be verified, the RO should refer the veteran's claims 
file to a VA psychiatrist, to review the claims file and all 
the medical evidence associated with it in order to make 
offer opinions as to such determinations.  

Therefore, this case is REMANDED for the following action:  

1.  The RO should contact the veteran, 
and obtain any additional detailed 
information such as particular names and 
dates of persons and incidents comprising 
his purported stressors which he claims 
have resulted in his PTSD.  The RO should 
then attempt to verify the occurrence of 
the purported stressors through the 
USASCRUR, 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197.  In 
this regard, the veteran's statements (or 
the RO's summary of the pertinent 
information contained therein), copies of 
the veteran's service personnel records, 
copies of relevant unit records, and a 
copy of his record of service (DD Form 
214) should be forwarded to USASCRUR.  
The RO should also contact the veteran, 
and after obtaining any necessary 
authorization, should attempt to secure 
and associate with the claims file any 
additional records pertaining to his 
claimed PTSD dating since the last 
request for such material.  

2.  In the event the veteran's purported 
stressors can be verified, he should be 
scheduled to undergo an examination 
conducted by a VA psychiatrist who has 
not previously treated or examined the 
veteran, to determine the nature and 
extent of any current psychiatric 
disorder.  The examination report should 
contain detailed accounts of all 
manifestations of psychiatric pathology 
found to be present.  If there are 
different psychiatric disorders, the VA 
psychiatrist should reconcile the 
diagnoses, and specify which symptoms are 
associated with each disorder.  If 
certain symptomatology cannot be 
disassociated from one disorder or 
another, it should be specified.  The 
examiner is also requested to offer an 
opinion as to the extent to which the 
veteran experiences any loss of memory, 
chronic sleeping difficulties, and 
fatigue, and whether any such disorders 
are due to any diagnosed psychiatric 
disorder or to another cause.  The entire 
claims folder, and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the examinations.  
The examiner is informed that any 
diagnoses reached should conform to the 
psychiatric nomenclature and diagnostic 
criteria contained in DSM-IV.  If the 
veteran is found to have PTSD, the 
examiner is requested to identify the 
diagnostic criteria supporting the 
diagnosis.  Any special studies or tests, 
including psychological testing, should 
be accomplished.  The examiner should 
express an opinion as to the etiology of 
any psychiatric disorder diagnosed, and 
the likely onset of any psychiatric 
disorders found.  Should PTSD be found, 
the examiner should report the 
circumstances of the veteran's 
independently verified stressors, and 
determine whether it is at least as 
likely as not that the diagnosed PTSD is 
related to service.  In addition, the 
examiner is reminded that only those 
stressors which have been verified can be 
considered in rendering a diagnosis of 
PTSD relating to service.  If the veteran 
is found to have PTSD, but which is 
related to a stressor or stressors not 
involving service, the examiner should so 
indicate.  Further, the examiner is 
requested to offer an opinion as to the 
validity and/or sufficiency of the 
claimed/verified stressors as potential 
causes for a psychiatric disorder, to 
include PTSD.  A complete rationale for 
all opinions expressed should be given.

3.  If the veteran's purported stressors 
have been verified, and if examinations 
have been conducted, the RO should review 
the examination reports to ensure that 
they comply with the directives of this 
REMAND.  Any examination report failing 
to comply with the directives of this 
REMAND should be returned for corrective 
action.  

4.  The RO should then adjudicate the 
veteran's claim for service connection on 
the basis of all the available evidence.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case wherein all pertinent 
statutes and regulations are fully set 
forth.  The veteran should be afforded an 
opportunity to respond before the case is 
returned to the Board for further action.  


The purpose of this REMAND is to obtain additional 
information and development, and to ensure that all due 
process requirements have been met.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence he desires to have 
considered in connection with his current appeal.  See 
Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.  



		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals


 



